Citation Nr: 0931385	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-13 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, 
posttraumatic spinal contusion.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for ileo-proctitis and 
inflammatory bowel disease, claimed as campylobacter virus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ANG) from 
January 1974 to December 2001, with verified active service 
from February 1974 to February 1977.  As discussed below, the 
Veteran's dates of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) have not been 
verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Veteran participated in a hearing at the RO in April 
2009.  A transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the evidence of record and finds that 
further development is required before adjudicating the 
issues on appeal.  

The Veteran claims that he sustained a spinal contusion 
during a parachute jump in May or June 1991, for which he 
received treatment at Evans Army Hospital.  Treatment records 
from Evans Army Hospital are not of record.  Further, the 
Veteran submitted an ANG retirement record showing general 
dates of ANG service, but more specific information is 
required to determine whether the injury or injuries occurred 
during a period of ACDUTRA or INACDUTRA.  On remand, dates of 
service for ANG ACDUTRA and INACDUTRA must be verified, and 
available ANG service treatment records must be obtained.   

Regarding the Veteran's claimed stomach condition, the 
Veteran underwent a VA examination in April 2005.  The VA 
examiner reviewed the Veteran's records and provided a 
detailed medical history.  The examiner, however, did not 
provide a concrete diagnosis.  The examiner mentioned that 
colonoscopy results were consistent with inflammatory bowel 
disease.  The "opinion" portion of the examination report 
is not clearly articulated and is supplemented by handwritten 
notes dated almost one week after the examination.  The Board 
cannot determine whether the examining doctor wrote the 
handwritten notes.  A remand is necessary for the VA examiner 
to clarify his diagnoses and nexus opinion.      

The Veteran received a VA audiologic examination in February 
2005.  In the report of that examination, the VA examiner 
referred to the Veteran by name but also referred to a "Mr. 
G."  Since it is possible that the results of the Veteran's 
examination may have been confused with the results of 
another Veteran, the Board finds that another audiologic 
examination is required before proceeding with the appeal.    


Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
action to identify the beginning dates and 
ending dates of all periods of the 
Veteran's ACDUTRA and INACDUTRA service 
and to obtain a complete copy of the 
Veteran's service treatment records from 
his ANG unit or from any other appropriate 
sources, such as the National Personnel 
Records Center (NPRC), following the 
procedures set forth in 38 C.F.R. § 3.159 
(2008).  All records and responses 
received should be associated with the 
claims file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.  

2.  Return the claims file to the examiner 
who conducted the April 2005 VA stomach 
examination for a medical opinion.  
Specifically, the examiner is requested to 
review all pertinent records associated 
with the claims file and to clearly state 
the Veteran's diagnoses.  Then, offer an 
opinion as to whether the Veteran's 
stomach disorder is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the Veteran's military 
activity.  The examiner is specifically 
directed to review the Veteran's service 
treatment records.  

If the examiner who conducted the April 
2005 examination is unavailable, the 
claims file may be provided to any 
appropriate healthcare professional for 
the requested opinion.  

A detailed rationale of the factors 
underlying the opinion would be of 
considerable help to the Board.  

3.  The Veteran should be afforded a new 
VA audiologic examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any hearing loss found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

A detailed rationale of the factors 
underlying the opinion would be of 
considerable help to the Board.  

4.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

5.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




